FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2020

                                      No. 04-20-00441-CV

              IN THE INTEREST OF D.F.S., C.S.S., AND C.R.S., CHILDREN

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02723
                          Honorable Peter A. Sakai, Judge Presiding


                                         ORDER
        This is an accelerated appeal of an order in a suit for termination of the parent-child
relationship that must be disposed of by this court within 180 days of the date the notice of
appeal was filed in the trial court. See TEX. R. JUD. ADMIN. 6.2. In this case,
appellant, A.S., filed his notice of appeal on September 16, 2020.

       Appellant’s brief was originally due on October 26, 2020. On October 26, 2020,
appellant was granted an extension until November 16, 2020. On November 16,
2020, appellant filed a second motion for extension of time, requesting a one-week
extension. We GRANT the motion and ORDER appellant to file his brief no later
than November 23, 2020.

        No further extensions of time will be granted and, if the brief is not filed by November
23, 2020, this appeal will be abated to the trial court for a hearing to determine if new appellate
counsel should be appointed and to consider whether sanctions should be imposed
against appellant’s counsel for failing to timely file appellant’s brief.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court